Citation Nr: 0901938	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-17 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel
INTRODUCTION

The veteran had active service from February 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
veteran appealed that decision and the case was referred to 
the Board for appellate review.  The veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in November 2008.  A transcript of that 
proceeding is of record.

The issue of service connection for a low back condition is 
addressed is the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT 

The veteran is not shown to currently have a left ankle 
sprain.


CONCLUSION OF LAW

A chronic left ankle sprain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated October 2004, 
February 2005 and March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for a left ankle sprain.  Service connection is 
granted for a disabilities resulting from an injury or 
disease incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A review of the veteran's service treatment records indicates 
that the veteran underwent treatment for a Grade II sprain of 
the left ankle in August 2001.  In August 2002, during the 
veteran's separation exam the examiner did note as history of 
recurrent ankle sprains.  However, a review of the post-
service record shows no current diagnosis or evidence of, or 
treatment for a left ankle sprain, chronic or otherwise.  A 
VA examination performed by Radiology Associates of San 
Antonio found that there was no acute bone or joint 
abnormality of the left ankle.  No soft tissue swelling or 
abnormality of the ankle mortise was identified.  The 
examiner's impression was a grossly negative evaluation of 
the left ankle.  No other records regarding the veteran's 
left ankle have been submitted.

Based on this record, the Board concludes that there is a 
preponderance of evidence is against the veteran's claims.  
Simply put, in the absence of evidence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised of the need to submit medical evidence demonstrating 
a current disability by way of correspondence from the RO, 
but has failed to do so.  As stated above, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA.  38 U.S.C.A. § 5107(a).  
Accordingly, the Board concludes that service connection for 
a left ankle sprain is not established.


ORDER

Service connection for a chronic left ankle sprain is denied.


REMAND

The veteran has asserted that he has a low back condition as 
a result of his period of active service.  The Board's review 
of the claims file reveals that further action on the claim 
for service connection for the veteran's low back condition 
is necessary prior to final appellate review.

During the veteran's entrance examination in September 1997 
an abnormal spine condition was noted.  However, the 
remainder of the veteran's service treatment records show no 
diagnosis of or treatment for a low back condition.  Records 
of treatment for the veteran's low back condition begin in 
July 2005, at which time the veteran reported onset of his 
condition as in 1999 to 2000 while in the military.  By way 
of history, he indicated that he had had too many slips/falls 
to remember.  Private records from Devries Family 
Chiropractic contemplate the period of July 2005 to October 
2005.  These records reveal that the veteran was diagnosed 
with lumbosacral dysfunction, mild degenerative joint disease 
displayed at the L5 vertebrae level and moderate disc 
thinning at the L5/S1 vertebrae levels.  In October 2006 the 
veteran underwent an examination at Radiology Associates of 
San Antonio for the VA.  Findings from that examination noted 
disc space narrowing at L5-S-1 and suspected spondylolysis.  
Additional records from Dr. Viscardi in October and November 
2008 note that the veteran's back condition "could 
possibly" be secondary to a service related accident.  

To date, the veteran has not undergone a comprehensive VA 
examination regarding his lower back condition.  The opinions 
on record are not sufficient to adjudicate the issue before 
the Board, i.e. whether the condition for which the veteran 
seeks service connection at least as likely as not began 
during service or is related to service.  As such, a 
comprehensive VA examination and opinion is required in this 
case.  Assistance by VA includes obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his low back condition since 
November 2008.  If the veteran indicates 
that he has received any pertinent 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file. 

2.  The RO/AMC should schedule the veteran 
for an appropriate VA examination.  
Following a thorough evaluation, during 
which all necessary tests are to be 
performed, the examiner should provide an 
opinion as to whether the veteran's 
current low back condition is at least as 
likely as not related to service.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the examination 
report.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted, the RO should again 
review the claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, 
which should contain notice of all 
relevant actions taken on the claim.  An 
appropriate period of time should be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


